NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 1/15/2020 has been fully considered.  An initialed copy of said IDS is enclosed herein.
Drawings
The drawings filed on 10/02/2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because  Figures 1-4 do not comply with the requirements of 37 CFR1 .84 (b) because it is not clear photographs are the only practicable medium for illustrating the claimed invention and the photographs are not of sufficient quality so that all details in the photographs are reproducible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-15 are allowable over the prior art.  The closest prior art is US 2016/0306084 A1 (hereinafter "3M").  3M teaches a film comprising the following elements immediately adjacent to each other in the recited order: 
a substrate ; 
a first radiation-cured acrylate layer; 
a first layer comprising zinc tin oxide, wherein the layer has a thickness from 4 nm to 8 nm; a metal layer; 
a second layer comprising zinc tin oxide, wherein the layer has a thickness from 4 nm to 8 nm;
a second radiation-cured acrylate layer (Claim 1)
The claims are allowable over the prior art because the prior art does not teach or render obvious  the claimed first layer of the silicon compound between the first radiation-cured acrylate layer and the first layer comprising zinc tin oxide, and the second layer of the silicon compound between the second layer comprising zinc tin oxide and the second radiation-cured acrylate layer; wherein the sum of the thickness of the first layer comprising a silicon compound plus the thickness of the first layer comprising zinc tin oxide is from 15 nm to 30 nm, and wherein the sum of the thickness of the second layer
comprising a silicon compound plus the thickness of the second layer comprising zinc tin oxide is from 9 nm to 15 nm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN R KRUER/Primary Examiner, Art Unit 3649